DISMISS; and Opinion Filed July 15, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00534-CV

                                ADOLFO ALEMAN, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F-0939129

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Osborne
       After reviewing the clerk’s record, the Court questioned its jurisdiction over this appeal

as it appeared the notice of appeal was untimely. We instructed appellant to file, by June 17,

2019, a letter brief addressing our concern. We cautioned him that failure to comply may result

in dismissal of the appeal without further notice.         As of today’s date, appellant has not

responded.

       Without a timely post-judgment motion extending the appellate timetable, a notice of

appeal is due thirty days after the date the judgment is signed. See TEX. R. APP. P. 26.1. Without

a timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       Appellant appeals from the trial court’s order on inmate fees signed on April 19, 2010.

Appellant filed his notice of appeal on March 8, 2019, almost nine years after the date the order
was signed. Because appellant failed to timely appeal, we dismiss this appeal for want of

jurisdiction. See id. 42.3(a).




                                                /Leslie Osborne/
                                                LESLIE L. OSBORNE
                                                JUSTICE



190534F.P05




                                          –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADOLFO ALEMAN, Appellant                              On Appeal from the 291st Judicial District
                                                      Court, Dallas County, Texas
No. 05-19-00534-CV         V.                         Trial Court Cause No. F-0939129.
                                                      Opinion delivered by Justice Osborne.
THE STATE OF TEXAS, Appellee                          Justices Schenck and Reichek participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 15th day of July, 2019.




                                                –3–